Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Patent Application Publication 2008/0119694).

Regarding claims 1, and 15, Lee discloses a system having an RF ablation device (with a distal tip electrode (27) and irrigation capabilities), the device comprising:
an optical waveguide (“fiber optic cables” 43E, see [0063] and figures 2A-4B for example) extending about a central longitudinal axis (the central longitudinal axis of one of the “fiber optic cables” 43E and their coatings 47 or the central longitudinal axis defined by “longitudinal axis” 99, see [0053], [0063] and figures 2A-4B for example) and having an optical output end (located adjacent to “illumination openings” 89 and “passages” 97, see [0055] and figures 4A-4B for example) and a first longitudinal portion of the optical waveguide (the portion of “fiber optic cables” 43E and their coatings 47 surrounded by, engaged by and “received in passages” 97, see [0055] and figures 4A and 4B);
(it should be noted the second longitudinal portion of the optical waveguide has a distal end and a proximal end: the distal end of second longitudinal portion of the optical waveguide in contact with the proximal end of the first longitudinal portion of the optical waveguide and is located and the point where the optical waveguide emerges, in a proximal direction, from the passages 97, see figures 4A and 4B);
an optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and figures 4A-4B for example) for receiving the optical output end and a first longitudinal portion of the optical waveguide (the portion of the “fiber optic cables” 43E encircled or surrounded by “shell” 38, distal dome end” 31, and “open proximal portion” 33 collectively); and
a first temperature sensor (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) interposed between the central longitudinal axis and an exterior surface of the housing within the longitudinal extent of the first longitudinal portion of the optical waveguide.
Lee also discloses the optical diffuser is provided with one or more holes, one or more slits, one or more openings (the plurality of “openings” 87, 87’ and 87’, see [0053] and figures 4A, 4B, 6, and 11A-11C for example, also see [0061]), and/or one or more vents.

Regarding claim 2, Lee discloses the claimed invention see figure 12. 

Regarding claim 3, Lee discloses the claimed invention since the “open proximal portion” 33 of the “shell” 38 forms a tubular housing portion. 

Regarding claim 4, Lee discloses the claimed invention of an outer diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the outer diameter of the housing is greater than the outer diameter of the optical waveguide. 

Regarding claim 5, Lee discloses the claimed invention of an inner diameter of the housing is greater than or equal to an outer diameter of the optical waveguide since figures 4A-4B and 12 show the inner diameter of the housing is greater the outer diameter of the optical waveguide. 

Regarding claim 7, Lee discloses the 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation, see [0070]. 

Regarding claim 9, Lee discloses the first temperature sensor is selected from the group of a micro-temperature sensor, an integrated temperature sensor, a thermocouple, and an infrared temperature sensor, see [0073].


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) as applied to claim 1 above, and further in view of Panescu et al. (U.S. Patent 6,056,745).

Regarding claim 20, Lee shows the invention above,
but fails to explicitly recite “the device further comprises a second temperature sensor, attached to the optical waveguide within a second longitudinal portion of the optical waveguide.”
Like Lee, Panescu et al. disclose an RF ablating device having irrigation/cooling fluid capabilities and temperature sensing capabilities and functions and teach an embodiment of providing the RF ablating device with multiple temperatures sensors 104, 106, and 110 (108 is missing since this is an “open system”) and “processor” that adjust the RF power and cooling fluid in order to achieve the desire ablation effect and temperature profile based on temperature feedback, see the abstract, col. 12:54 — col. 13:6, figure 19, and claim 7.
Clearly, the additional temperature sensors 104, and 106 are located on the inner surface of the optical diffuser (104) and within the coolant/irrigation lumen (106), and they are located along the second longitudinal portion of the optical waveguide (see the rejection to claim 1 above).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee, as taught by Panescu et al., to provide the device with multiple temperatures sensors and “processor” that adjust the RF power and cooling fluid in order to achieve the desire ablation effect and temperature profile based on temperature feedback.

Regarding claim 22, Lee in view of Panescu et al. disclose the claimed invention. Here “adjacent” is merely interpreted as equivalent to “next to,” and clearly the temperature sensor(s) 104/106 are next to the openings since they are within the local area of the distal tip electrode. 

Regarding claim 24, Lee in view of Panescu et al. disclose the claimed invention. The multiple temperature sensors clearly capable of the intended use of measuring temperature differences. 

Regarding claim 25, Lee in view of Panescu et al. disclose the claimed invention, since the temperature sensor 106 is within the irrigation lumen and not the distal tip electrode cavity, it is external to the optical diffuser, see Panescu et al. figure 19. 

Regarding claim 26, Lee discloses the central longitudinal axis does not intersect with the first temperature sensor, at least in the portion of the central longitudinal axis going into the page and coming out of the page shown in figure 5. 

Regarding claim 27, Lee discloses the first temperature sensor temperature sensor is positioned apart from the optical output end, see “plug” 44 and [0060] for example.

Regarding claim 28, Lee discloses the first temperature sensor is positioned adjacent to or abutting an internal surface of the optical diffuser, see [0060] and figures 4A, 4B, 8, and 12A-12C.

Regarding claim 29, Lee in view of Panescu et al. disclose the claimed invention. Here, one simply swamps or reverses the defined first temperature sensor (41 and 45 of Lee or 110 of Panescu et al.) and second temperature sensor(s) (of Panescu et al.), and thus the 2” sensor of Lee in view of Panescu et al. which is 110 of Panescu et al., which in turn is clearly outside the longitudinal extent of the optical diffuser.

Claims 36-38, and 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) in view of Wilk et al. (U.S. Patent 5,758,663).

Regarding claims 38 and 43, Lee discloses a system having an RF ablation device
(with a distal tip electrode (27) and irrigation capabilities), the device comprising:
an optical waveguide (“fiber optic cables” 43E, see [0063] and figures 2A-4B for example) extending about a central longitudinal axis (the central longitudinal axis of one of the “fiber optic cables” 43E and their coatings 47 or the central longitudinal axis defined by “longitudinal axis” 99, see [0053], [0063] and figures 2A-4B for example) and having an optical output end (located adjacent to “illumination openings” 89 and “passages” 97, see [0055] and figures 4A-4B for example) and a first longitudinal portion of the optical waveguide (the portion of “fiber optic cables” 43E and their coatings 47 surrounded by, engaged by and “received in passages” 97, see [0055] and figures 4A and 4B);
(it should be noted the second longitudinal portion of the optical waveguide has a distal end and a proximal end: the distal end of second longitudinal portion of the optical waveguide in contact with the proximal end of the first longitudinal portion of the optical waveguide and is located and the point where the optical waveguide emerges, in a proximal direction, from the passages 97, see figures 4A and 4B);
an optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and figures 4A-4B for example) for receiving the optical output end and a first longitudinal portion of the optical waveguide (the portion of the “fiber optic cables” 43E encircled or surrounded by “shell” 38, distal dome end” 31, and “open proximal portion” 33 collectively); and
a first temperature sensor (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) interposed between the central longitudinal axis and an exterior surface of the housing within the longitudinal extent of the first longitudinal portion of the optical waveguide.
Lee also discloses the optical diffuser is provided with one or more holes, one or more slits, one or more openings (the plurality of “openings” 87, 87’ and 87’, see [0053] and figures 4A, 4B, 6, and 11A-11C for example, also see [0061]), and/or one or more vents.
Yet Lee fail to this system also comprises “a cannula for delivering the device to a treatment region.”
Like Lee who discloses the system and device are used for treating cardiac tissue (see abstract), Wilk et al. disclose a system having a device having a laser source 28 and a fiber optic bundle 54 used for treating cardiac and/or intracardial tissue and teach introducing the device containing the fiber optic through a “trocar sleeve or cannula” (“tubular member” 12, see col. 4:44 — col. 5:22, col. 10:33-61 and figures 1-4) in order to deliver the laser energy to the desired tissue site.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee, as taught by Wilk et al., to provide the fiber optical catheter device system with a “trocar sleeve or cannula” in order to deliver the laser energy to the desired tissue site.

Regarding claims 36 and 42, Lee in view of Wilk et al. disclose the claimed inlet, since the trocar sleeve of Wilk et al. has an inlet. The distal end of the trocar is closed when the device is inserted through the trocar and when 20a and 20b are in place see figure 1. The recitation that the inlet is “an irrigation inlet to receive an irrigation fluid” is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971). 

Regarding claim 37, Lee in view of Wilk et al. disclose the claimed invention including the claimed “stiffener” (“rod” 32, see Wilk et al. col. 5:21-34 and figure 1-4). 

Regarding claims 40-41, Lee in view of Wilk et al. disclose the claimed invention. The recitations of claims 40-41 are recitations of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).

Claims 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (U.S. Patent Application Publication 2008/0119694) in view of Wilk et al. (U.S. Patent 5,758,663) as applied to claim 1 above, and further in view of Mastri et al. (U.S. Patent Application Publication 2008/0086160).

Regarding claims 33 and 39, Lee in view of Wilk et al. show the invention above, 
but fails to explicitly recite: 
at least an end portion of the cannula is transparent or semi-opaque, and/or 
the trocar is transparent or semi-opaque and is optically coupled to the optical output end, such that the trocar provides a further optical diffuser.
Like Lee, Mastri et al. disclose a device having fiber optics used for illuminating (see [0052]), and like Wilk et al., Mastri et al. disclose the use of a trocar and teach providing the tip of the trocar with a transparent body in order to provide visualization when using the trocar/sleeve/cannula, see abstract, [0003], [0043] and figures 1-26D.
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to modify the invention of Lee in view of Wilk et al., as taught by Mastri et al., to provide the trocar/sleeve/cannula with a transparent tip in order provide visualization when using the trocar/sleeve/cannula.
It should be noted the recitation that the trocar is transparent such that the trocar provides a further optical diffuser is a recitation of 1) intended use, 2) language directed to how the device/element is intended to be employed and/or 3) a functional limitation. A recitation of intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. However, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. A recitation with respect to the manner in which an apparatus is intended to be employed does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Yanush, 477 F.2d 958, 177 USPQ 705 (CCPA 1973); In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963); Ex parte Masham, 2 USPQ2d 1647 (BdPatApp & Inter 1987). It is well established that a recitation with respect to the manner in which an apparatus is intended to be employed, i.e., a functional limitation, does not impose any structural limitation upon the claimed apparatus which differentiates it from a prior art reference disclosing the structural limitations of the claim. In re Pearson, 494 F.2d 1399, 181 USPQ 641 (CCPA 1974); In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 136 USPQ 458 (CCPA 1963). Where the prior art reference is inherently capable of performing the function described in a functional limitation, such functional limitation does not define the claimed apparatus over such prior art reference, regardless of whether the prior art reference explicitly discusses such capacity for performing the recited function. In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). In addition, where there is reason to believe that such functional limitation may be an inherent characteristic of the prior art reference, Applicant is required to prove that the subject matter shown in the prior art reference does not possess the characteristic relied upon. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Cir. 1990); In re King, 801 F.2d 1324, 1327, 231 USPQ 136, 138 (Fed. Cir. 1986); In re Ludtke, 441 F.2d at 664, 169 USPQ at 566 (CCPA 1971).
Allowable Subject Matter

Claims 30 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments

Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive.
On page 8, the 2nd full paragraph, Applicant asserts “that Lee in view of Wilk is deficient with respect to an optical waveguide that extends about a central longitudinal axis and has an optical output end consistent with amended claim 1.”  First, there are 64 occurrences of the word “about” in the written description of the present application. There is a special usage of the word “about” discussed in [0038], but that usage refers to the word “about” when used numbers and ranges of numbers, which is off topic here.  When the word “about” is used in a spatial contexts, like here in regards to Applicant’s argument, it usually means “around” or having a neighboring arcuate relationship. This is actually how Applicant uses the word “about” in [0077] where it is disclosed “Device 200 further includes an optical diffuser 230 optically coupled to, or optically associated with, or positioned about, output end 212.” Clearly, the Lee disclose a waveguide or optical fiber that extends “about” (at a particular arcuate position(s)/angle(s) or range thereof.   It actually seems like Applicant might being trying to claim the optical fiber or waveguide lies “along” or coaxial with the central longitudinal axis given the above noted inconsistency between Applicant’s present argument and the written description.  If this is the case, then Applicant might consider amending the claim language consistent with the specification and to further distinguish the claimed invention over the prior art. This rebuttal is appropriate for Applicant’s arguments/remarks beginning page 8, 2nd full paragraph through page 9, 2nd full paragraph.
Next, beginning on page 9, 3rd full paragraph through page 11, 5th full paragraph, Applicant first argues the examiner improperly interprets the various components of Lee (optical diffuser (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, and “filler” 150 which provides the diffuse scattering of light, see [0053], [0063] and figures 4A-4B for example) optically coupled to the optical output end, wherein the optical diffuser comprises a housing (comprising: “shell” 38, distal dome end” 31, “open proximal portion” 33, see [0053] and figures 4A-4B for example) having an open end (comprising “openings” 89 and “passages” 97, see [0063] and figures 4A-4B for example) for receiving the optical output end and a first longitudinal portion of the optical waveguide (the portion of the “fiber optic cables” 43E encircled or surrounded by “shell” 38, distal dome end” 31, and “open proximal portion” 33 collectively)) as an “optical diffuser.” This is unpersuasive as none of the 135 occurrences of the “diffuser” or “optical diffuser” in Applicant’s specification preclude this interpretation.  By the ordinary meaning of the word “diffuse” includes something that diffuses or scatters optical or light – the presented elements of the Lee prior art clearly qualify as something that diffuses or scatters light.  Second, Applicant argues (see page 10, 1st full paragraph):

the disclosure of Lee is directed to a catheter that enables real-time light measurements from biological materials, such as tissue, while performing RF ablation (not optical/laser ablation as in the present invention). However, amended claim 1 is directed to a "device for interstitial laser therapy", not a device for RF ablation with light measurements such as described in Lee. Lee uses a catheter tip design that isolates optical illumination and collection paths such that light exits the catheter tip and travels through the tissue of interest before returning to the catheter tip, which is said to advantageously avoid specular reflection and saturation of the optical detector. The present invention is not concerned with these technical problems associated with optical light measurements.

In response, although the examiner is aware of the disclosed invention from the written description (in addition to the claims), this argument is not commensurate with the claims.  The statutory class Applicant is seeking a patent are a device and system, not a medical method.  Additionally, there is no laser/light source claimed (and Applicant is not required to claim a laser/light source.  Applicant is attempting to distinguish the presently claimed device/system by its intended use.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., laser therapy, gases, etc.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	Regarding Applicant’s remarks/arguments on page 11, 1st line through page 13, 2nd full paragraph, please see the above rebuttals.
	Next regarding Applicant’s arguments/remarks with respect to the first temperature sensor, please see the above rejections (“thermocouple” defined by a wire pair 41 and 45, see [0073] and figure 12 for example) and figures 3A, 5, and 12.
	Regarding Applicant’s argument on page 15, 1st paragraph, Applicant asserts “ There is no teaching or suggestion in Lee of such features of” “wherein the first temperature sensor is positioned adjacent to or abutting an internal surface of the optical diffuser.”  The claim language clearly recites “adjacent or abutting an internal surface of the optical diffuser” which clearly means a first temperature sensor adjacent to the internal surface of the optical surface meets the claimed subject matter.  There are 9 occurrences of the word “adjacent” in the written description including the claims.  No special definition of the word “adjacent” has been adopted by Applicant as evidenced given the written description, so the ordinary meaning of the word “adjacent” includes “next” and “near” and since the first temperature sensor is within the cavity of the housing of the optical diffuser the first temperature sensor is adjacent an internal surface of the optical diffuser.  
Regarding Applicant’s arguments/remarks in sections III (page 15), and IV (page 16), please see the above rebuttals.
Applicant is invited to request an interview to discuss suggestions to find an acceptable conclusion of the prosecution for all parties.


Accordingly, this action is made FINAL.
  Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON F ROANE whose telephone number is (571)272-4771. The examiner can normally be reached generally Mon-Fri 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON F ROANE/Primary Examiner, Art Unit 3792